June 05, 2009


Mr. Gary M. Bellair
Craig Terrill Hale & Grantham, L.L.P.
P. O. Box 1979
Lubbock, TX 79408-1979

Mr. Michael L. Byrd
Byrd & Associates
7816 Orlando Avenue
Lubbock, TX 79423
Mr. James Hoytt Wood
Wood Law Firm, L.L.P.
P.O. Box 1680
Amarillo, TX 79105

RE:   Case Number:  08-0043
      Court of Appeals Number:  07-06-00215-CV
      Trial Court Number:  B33499-0406

Style:      TIMPTE INDUSTRIES, INC. AND TIMPTE INC.
      v.
      ROBERT GISH AND PINNACOL ASSURANCE

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Peggy Culp|
|   |              |
|   |Ms. Carla     |
|   |Cannon        |